              Case 1:18-cv-02370 Document 1 Filed 10/15/18 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

BUZZFEED INC.,                                       )
111 East 18th Street, 13th Floor                     )
New York, NY 10003                                   )
                                                     )
        Plaintiff,                                   )       Case No. 18 cv 2370
                                                     )
        v.                                           )
                                                     )
U.S. DEPARTMENT OF JUSTICE,                          )
950 Pennsylvania Avenue, NW                          )
Washington, D.C. 20530                               )
                                                     )
        Defendant.                                   )

                                          COMPLAINT

        1.      Plaintiff BUZZFEED INC. files this Freedom of Information Act suit to force

Defendant U.S. DEPARTMENT OF JUSTICE to produce records related to the Religious

Liberty Task Force and religious liberty matters at the Department of Justice.

                                            PARTIES

        2.      Plaintiff BUZZFEED INC. is a member of the media and made the FOIA requests

at issue in this case.

        3.      Defendant U.S. DEPARTMENT OF JUSTICE (“DOJ”) is a federal agency

subject to the Freedom of Information Act, 5 U.S.C. § 552.

                                JURISDICTION AND VENUE

        4.      This case is brought under 5 U.S.C. § 552(a)(6)(c)(i) and presents a federal

question conferring jurisdiction on this Court.

        5.      Venue is proper under 5 U.S.C. § 552(a)(4)(B) because a plaintiff may always

bring a federal FOIA suit in the U.S. District Court for the District of Columbia.
                  Case 1:18-cv-02370 Document 1 Filed 10/15/18 Page 2 of 3



                                DEFENDANT’S FOIA VIOLATION

        6.         On August 10, 2018, BUZZFEED requested from DOJ, for the time period

beginning September 1, 2017, through the date of the search, all records related to the Religious

Liberty Task Force, including records that involve any precursor entities, and all actions

involved in the task force's creation or continued execution. A true and correct copy of the full

request, which has been paraphrased here, is attached as Exhibit A.

        7.         On August 23, 2018, DOJ acknowledged receipt of the request and denied

expedited processing, assigning the request to the complex track for completion at an

indeterminate date. A true and correct copy of the response is attached as Exhibit B.

        8.         DOJ has provided no further response to the request and no estimated completion

date.

                                COUNT I – DOJ FOIA VIOLATION

        9.         The above paragraphs are incorporated herein.

        10.        Defendant DOJ is an agency subject to FOIA.

        11.        Plaintiff made a FOIA request to DOJ for agency records of the DOJ.

        12.        One or more of the requested records are not exempt from disclosure.

        13.        Defendant DOJ has failed to produce the requested records.

WHEREFORE, Plaintiff asks the Court to:

             i.    Order Defendant to conduct a reasonable search for records and to produce all

                   non-exempt requested records within 90 days of service of the Complaint;

         ii.       Award Plaintiff attorney fees and costs; and

         iii.      Enter any other relief the Court deems appropriate.




                                                  -2-
           Case 1:18-cv-02370 Document 1 Filed 10/15/18 Page 3 of 3




DATED: October 15, 2018
                                           Respectfully Submitted,

                                           /s/ Matthew Topic

                                           Attorneys for Plaintiff

                                           Matthew Topic
                                           (E-Mail: foia@loevy.com)
                                           LOEVY & LOEVY
                                           311 N. Aberdeen, Third Floor
                                           Chicago, IL 60607
                                           Tel.: (312) 243-5900
                                           Fax (312) 243-5902
                                           Bar No. IL0037

                                           Matthew Schafer
                                           (E-Mail: matthew.schafer@buzzfeed.com)
                                           BUZZFEED INC.
                                           111 East 18th Street, 13th Floor
                                           New York, NY 10003
                                           Tel.: (646) 660-0693
                                           Fax: (212) 431-7461
                                           Bar No. 1008728




                                     -3-
